Case 19-32231-jal       Doc 281      Filed 08/04/20      Entered 08/04/20 15:44:34          Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

In re                                                               Case No. 19-32231-jal
INSIGHT TERMINAL SOLUTIONS, LLC, et al.,1
                                                                     Chapter 11
        Debtors.                                                     (Jointly Administered)


                   LIMITED OBJECTION TO DEBTORS’ PROPOSED
             FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION


        Oakland Bulk & Oversized Terminal (“OBOT”), for its limited objection2 to

Debtors’ Proposed First Amended Chapter 11 Plan of Reorganization [Doc. 247], states as

follows:

        1.      On June 19, 2020, Debtors filed Debtors’ First Amended Chapter 11 Plan of

Reorganization dated June 19, 2020 [Docket No. 247] (together with all schedules and

exhibits thereto, and as may be modified, amended, or supplemented, “Debtors’ Plan”).

        2.      Debtors’ Plan includes the following broad release provision (“Release

Provision”):

             G. Releases by Holders of Claims and Interests. As of and subject
             to the occurrence of the Effective Date, except for the rights that
             remain in effect from and after the Effective Date to enforce the Plan
             and the Plan Supplement, for good and valuable consideration, the
             adequacy of which is hereby confirmed, including, the service of the
             Released Parties to facilitate the reorganization of the Debtors and


1 Debtors in these Chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight
Terminal Holdings, LLC (Case No. 19-32232), and the Court has entered an order directing the procedural
consolidation and joint administration of these cases. The docket in Case No. 19-32231 should be consulted
for all matters affecting the above listed cases.
2 Contemporaneous with this filing, OBOT has filed an objection to the cure amounts proposed by Debtors

and Autumn Wind Lending, LLC.
Case 19-32231-jal     Doc 281     Filed 08/04/20    Entered 08/04/20 15:44:34       Page 2 of 3




            the implementation of the Plan, and except as otherwise provided in
            the Plan or in the Confirmation Order, (i) each holder of a Claim that
            votes in favor of the Plan (or is deemed to accept the Plan), and (ii) to
            the fullest extent permissible under applicable law, as such law may
            be extended or integrated after the Effective Date, each holder of a
            Claim or Interest that does not vote to accept the Plan or is deemed
            to reject the Plan, as applicable, shall be deemed to unconditionally,
            forever release, waive and discharge each of the Released Parties,
            from any and all claims, obligations, suits, judgments, damages,
            demands, debts, rights, causes of action and liabilities whatsoever in
            connection with or related to the Debtors, the Estates, the Chapter 11
            Cases, or the Plan whether liquidated or unliquidated, fixed or
            contingent, matured or unmatured, known or unknown, foreseen or
            unforeseen, then existing or thereafter arising, in law, equity or
            otherwise, that are based in whole or part on any act, omission,
            transaction, event, or other occurrence taking place on or prior to the
            Effective Date in any way relating to the Debtors, the Estates, the
            Reorganized Debtors, the Chapter 11 Cases or the Plan.

See Debtors’ Plan, Article VII, ¶ G.

       3.      Under Debtors’ Plan, “Released Parties” is further defined as follows:

            49. “Released Parties” means (i) each present and former manager,
            director, officer and employee of the Debtors, in his or her capacity
            as such, (ii) each Holder of a DIP Financing Claim in its capacity as
            such, and (iii) each Advisor of the Debtors and the Holders of the
            DIP Financing Claims. For purposes of this definition, “Advisors”
            means each of the following: financial advisor, investment banker,
            Professional, accountant, and attorney, and each of their respective
            employees, members, parent corporations, subsidiaries, affiliates,
            and partners.

See Debtors’ Plan, Article I, ¶ A(49).

       4.      Parties which may be encompassed by the definition of “Released Parties”

owe obligations to OBOT which could be viewed as “in connection with or related to the

Debtors, the Estates, the Chapter 11 Cases, or the Plan.” To the extent Debtors are using

the Release Provision to achieve an improper third-party release, OBOT objects.
Case 19-32231-jal    Doc 281    Filed 08/04/20    Entered 08/04/20 15:44:34      Page 3 of 3




       5.     Debtors have also reserved their Litigation Claims. See Debtors’ Plan,

Article VII, ¶ G. To the extent the releases provided by the Release Provision would

hamper any defense available against the Litigation Claims, OBOT objects.

                                               Respectfully submitted,

                                               /s/ Brian R. Pollock
                                               Elizabeth L. Thompson (ethompson@stites.com)
                                               Brian R. Pollock (bpollock@stites.com)
                                               STITES & HARBISON PLLC
                                               400 West Market Street, Suite 1800
                                               Louisville, KY 40202-3352
                                               Telephone: (502) 587-3400
                                               Counsel for Oakland Bulk & Oversized
                                               Terminal

                               CERTIFICATE OF SERVICE

        I certify that on August 4, 2020, the foregoing will be electronically filed with the
Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to all registered users.

                                              /s/ Brian R. Pollock
                                              Brian R. Pollock
